Citation Nr: 1540704	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-43 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased initial ratings for left shoulder degenerative arthritis with tendonitis evaluated as noncompensable prior to December 10, 2014, and as 10 percent disabling from December 10, 2014. 

2.  Entitlement to a compensable initial rating for residuals of a fracture of the left third rib.

3.  Entitlement to service connection for a mental health disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, a neurocognitive disability, and/or a disability manifested by memory loss.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to January 1998. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of the appeal, the Montgomery, Alabama RO, in a June 2015 rating decision, granted an evaluation of 10 percent disabling for the Veteran's left shoulder disability, effective from December 2014.  

The issues of entitlement to service connection for chronic fatigue syndrome, fibromyalgia, pes planus, a back disability, and a knee disability have been raised by the record in an August 2015 written brief presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a mental health disability, to include PTSD, depression, anxiety, a neurocognitive disability, and/or a disability manifested by memory loss, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The earliest x-ray evidence of degenerative changes of the left AC joint is in December 2014.

2.  During the rating period on appeal, the Veteran's left shoulder disability has been manifested by complaints of intermittent weakness, numbness and paresthesias of the left scapula area with overhead work, and a finding arthritis documented in 2014, but has not resulted in limitation of motion to a compensable degree under the rating code for the shoulder.  

3.  During the rating period on appeal, the Veteran's left third rib residuals have been manifested by complaints of soreness, and pain on motion; however, the Veteran has not had removal of a rib or portion of a rib.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's ratings for left shoulder degenerative arthritis with tendonitis prior to December 10, 2014, and in excess of 10 percent disabling from December 10, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5201-5010 (2015).

2.  The criteria a compensable evaluation for the Veteran's residuals of a left third rib fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5299-5297 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2008. The Veteran has not alleged any defect with the notice.  In addition, a defect, if any, is not prejudicial to the Veteran as he has been granted service connection. See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. 396 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).
 
The rating issues on appeal stem from the Veteran's disagreement with initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

Examinations were obtained by VA in 2008 and 2014.  The Board finds that the examinations were adequate as the reports include clinical examination findings, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The Board acknowledges the accredited representative's August 2015 written brief in which the representative contended that the shoulder examination was inadequate.  The representative argued that painful motion was ignored and the effects of flare-ups were "blown off as wholly speculative."  The Board has reviewed the examination report, as well as the other evidence of record, and finds that the reports are adequate.  As noted in further detail below, the Veteran has stated that motion is not the problem, and that he had "no particular flares".  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Rating the Shoulder

The Veteran's service-connected left shoulder disability is evaluated under DCs 5201-5010.  The Veteran is right hand dominant; thus, his left shoulder is considered his minor extremity for rating purposes.  

The Board finds, for the reasons noted below, that increased ratings are not warranted for any period on appeal. 

An October 2008 VA examination report reflects that the Veteran reported that if he has to do overhead work, he has to position his body so he can work in front of him and not have to reach overhead.  He stated that he also has a mild background level of dull aching pain the in the area of the scapula and during weather changes, he gets a throbbing pain in the area of the old scapula fracture.  He reported that he is able to discount most of the chronic dull aching pain but cannot discount it when he has it during weather changes.  He reported minimal effects on his employment activities and minimal effects on his activities of daily living.  He reported ongoing difficulty working at, or above, the shoulder level (i.e. overhead).

Upon examination in 2008, palpation of the clavicle, the acromion, and the scapula showed no abnormalities.  Range of motion of the left shoulder was as follows: 

Forward flexion to 150 degrees (out of a possible 0 to 180 degrees)
Abduction to 120 degrees (out of a possible 0 to 180 degrees)
External rotation to 35 degrees (out of a possible 0 to 180 degrees
Internal rotation to 90 degrees (out of a possible 0 to 90 degrees)

There was no pain on impingement testing and no tenderness about the rotation of the cuff area.  The Veteran had some fairly mild and somewhat tender palpation of the scapula fracture site.  There was no increased limitation of motion due to pain, weakness, fatigue, or incoordination. 

No bony abnormality was evidenced upon x-ray.  

In a November 2009 VA Form 9, the Veteran stated that he has constant aching in his shoulder that never goes away.  He stated "my problem is NOT range of motion.  I cannot work above shoulder level for more than a few minutes and my arm strength in my left shoulder just dies.  This is a problem because I work with the telephone company [and] work aloft all the time.  I had to change jobs within the phone company to help this situation.  However, the job I'm in now still requires overhead work.  Some I simply can't perform."

The Board has also reviewed the private clinical records, for other complaints and/or disabilities, which discuss a review of the Veteran's systems.  December 2013, January 2014, and June 2014 records reflect that the Veteran denied joint pain or weakness.  February and August 2015 records reflect that he rides a mountain bike for exercise and had no muscle pain. 

A December 2014 VA examination report reflects a diagnosis of degenerative arthritis based on imaging studies performed that month.  It was also noted that there was left levator scapulae tightness and tenderness. 

The 2014 report reflects that the Veteran reported that he continues to experience numbness and paresthesias of the left scapula area with overhead work.  He reported that this is intermittent, which is more prominent when stretching up and outward to the left.  He reported that the duration is within minutes.  He also reported that it aches when he sleeps on the left side.  The report reflects "no particular flares" and no loss of employment.  However, he also reported that repetition causes an increase in symptoms and lack of endurance.

Upon examination in 2014, the Veteran had the following ranges of motion:

Flexion: 0 to 160 degrees (out of a possible 0 to 180 degrees)
Abduction: 0 to 160 degrees (out of a possible 0 to 180 degrees)
External rotation: 0 to 80 degrees (out of a possible 0 to 90 degrees)
Internal rotation: 0 to 80 degrees (out of a possible 0 to 90 degrees)

Upon examination for his strength, the Veteran had full strength (5/5) on forward flexion and full strength (5/5) on abduction.  The examiner noted that the range of motion itself does not contribute to functional loss and that no pain was noted on examination.  The Veteran was able to perform repetitive use and there was no additional functional loss or range of motion after three repetitions.  The Veteran denied flare-ups.  

The examiner noted that there was no reduction in muscle strength and no muscle atrophy.  

There was a negative Hawkins' impingement test, negative empty-can test, and negative external rotation/infraspinatus strength test.

The Veteran did have a positive lift-off subscapularis test, which may indicate subscapularis tendinopathy or tear. 

The evidence, as noted above, is against a finding that the Veteran is entitled to a compensable rating prior to December 10, 2014, or a rating in excess of 10 percent from December 10, 2014.

The evidence does not support a finding that the Veteran has malunion, nonunion with or without loose moment, or dislocation of the clavicle or scapula (DC 5203), malunion with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint, fibrous union, nonunion of the humerus, or loss of head of the humerus (DC 5202), limitation of motion of the arm at shoulder level, midway between side and shoulder level, or to 25 degrees from the side (DC 5201), or ankylosis of the scapulohumeral articulation (DC 5200).

The December 2014 examination report reflects that the Veteran has degenerative change seen at the AC joint.  The record reflects that the glenohumeral relationship is intact with no significant degenerative changes noted, that there are no acute fractures or dislocation noted, and that the soft tissues are unremarkable.  Under DC 5003, when a Veteran has arthritis established by x-ray finding and limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  In the Veteran's case, he has only very minor limitation of motion of the left shoulder and has, in fact, stated that his problem is not range of motion.  

As noted above, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion. 

The Board has considered that the Veteran states that within minutes of overhead use, he has increased symptoms and weakness; however, the clinical evidence does not support that any such symptoms warrant a compensable rating prior to December 2014.  Upon examination for his strength, the Veteran had full strength on both flexion and abduction.  There was no muscle atrophy.  The fact that the Veteran had full strength and no atrophy is indicative that his shoulder is used as a normal part of the upper extremity; in essence, any weakness is not limiting his ability to function to any significant level because his lack of atrophy is indicative that the limb is used in a normal fashion with no significant lack of use.  The 10 percent rating from 2014, when arthritis was documented, adequately compensates the Veteran for his disability, with weakness as his primary complaint. (The 2014 examination report reflects that the Veteran did not have pain on examination.) 

The Board has also considered whether the Veteran had pain on motion.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 43; see 38 C.F.R. § 4.40.  As the Court noted in Mitchell v. Shinseki, Id., a Veteran is not entitled to the maximum disability ratings simply because the Veteran exhibits pain throughout the range of motion.  In the present claim, the Veteran has had only mild limitation of motion, and stated that limitation of motion is not a problem.  In addition, the 2014 examiner found no pain on examination. 

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating the Rib

The Veteran's service-connected left rib disability is evaluated under DC 5299-5297.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 

An October 2008 VA examination report reflects that the Veteran had ongoing tenderness in the area of the rib fracture.  The Veteran also reported that during weather changes, he gets a throbbing pain in the area of the rib fracture.  There was no increase in limitation of motion due to pain, weakness, fatigability, or incoordination during his examination after repetitive use. 

In a November 2009 VA Form 9, the Veteran stated that his left rib is constantly sore.  He reported than when working with his hands overhead, he gets severe cramps in the left side.  He reported that he cannot work in any kind of awkward position because of pain.

The December 2014 VA examination report reflects that the Veteran reported symptoms of the left scapular area, but did not note any specific complaints of the rib.  The Veteran reported aches with the left side sleep position; the Board will consider this as pertaining to the rib for purposes of evaluating his rib disability.

The Board acknowledges the Veteran's statements that he has cramps, soreness, and pain; however, the evidence does not support that a compensable rating is warranted.  Under DC 5297, a 10 percent rating is warranted for the removal of one rib or the resection of two or more ribs without regeneration.  The evidence does not support a finding that the Veteran has had a rib removed, or part of two or more ribs removed.  Thus, a compensable rating is not warranted under DC 5297.  

The Board has considered whether a compensable rating under another code is warranted, but finds that is not.  The evidence does not reflect that the Veteran's rib disability manifests in pain such as to cause difficulty with deep breathing.  

Moreover, although the Veteran has stated that his rib becomes painful with overhead lifting, he has also alleged that he cannot lift overhead due to his service-connected left shoulder disability.  As noted above, the Veteran's left shoulder disability rating is based on limitation of motion, to any pain and weakness.  Thus, providing ratings for impairment in lifting above the head for both the left shoulder and the left rib would constitute impermissible pyramiding.  More than one evaluation for the same symptoms is to be avoided. 38 C.F.R. § 4.14.  While the Veteran is reported symptoms in two areas, they stem from the same movement.  Thus, it is the same possible functional impairment and should not be rated twice under separate diagnostic codes.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the scheduler rating criteria.  The Veteran's service-connected disabilities are manifested by signs and symptoms such as pain, weakness, and/or limitation of motion, which impairs his ability to lift his arm overhead for substantial time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of shoulder provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in overhead activity.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet.App. at 115.  

The Board acknowledges that the rating criteria specific to the ribs does not consider pain; however, the Board has considered whether the Veteran's (e.g. tenderness, pain during weather changes and with certain movements) cause limitation of motion to a compensable degree, but as noted above, such limitation of motion is compensated under the rating code for his shoulder.   

Even if there is something exceptional or unusual about the Veteran's rib disability such that the rating criteria does not reasonably describe his disability level and symptomatology, the Board finds that referral for extra-schedular consideration is not warranted because the second Thun, marked interference with employment or frequent periods of hospitalization, have not been met. 38 C.F.R. § 3.321(b)(1).  Although the Veteran has reported some difficulty with work tasks, to include needing to change positions, the evidence reflects that he has not missed work due to his service-connected rib and/or shoulder disability.  The 2014 VA examination report reflects "no loss of employment."  Thus, referral for extra-schedular is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not indicate that the Veteran may have been unable to maintain substantial gainful employment due to his disabilities.  As noted above, the record reflects that he is employed and that he has not lost work due to his service-connected disabilities.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.
 

ORDER

Entitlement to increased initial ratings for left shoulder degenerative arthritis with tendonitis evaluated as noncompensable prior to December 210, 2014, and as 10 percent disabling from December 10, 2014, is denied. 

Entitlement to a compensable initial rating for residuals of a fracture of the left third rib is denied.



REMAND

Mental disability

The Veteran served in Southwest Asia from August 1990 to March 1991.  The Veteran's service treatment records (STRs) include an undated report of medical history which was likely completed in approximately May 1995 for CCEP (Comprehensive Clinical Evaluation Program for Persian Gulf War veterans) purposes.  (The Board's finding as to the date and purpose is based on the Veteran's rank, address, total time in service, and purpose of report of corresponding medical examination).   The report of medical history reflects that the Veteran reported that he had, or had previously had, "loss of memory or amnesia"  A May 1995 STR for "CCEP/Saudi work up" reflects that the Veteran's primary complaint was memory loss.  He reported short term memory difficulty, and the need to have extreme/conscious effort to remember some things.  The assessment was "subjective memory loss - able to remember 3/3 @ 15 min."

The Veteran's November 1997 report of medical history for separation purposes reflects that the Veteran again reported "loss of memory or anemia".  The physician's summary and elaboration of all pertinent data reflects that the Veteran "states trouble [with] short term memory."  An undated summary of complaints by the Veteran lists "loss of memory - I can't remember anything short term/started after Desert Storm."

The two reports of medical history reflect that the Veteran denied depression, excessive worry, or nervous trouble of any sort. 

A June 2002 VA War-related Illness Clinic note reflects that the Veteran had complaints of cognitive difficulty particularly with memory.  The record reflects "[h]e will have a memory screen, thyroid function, and we will follow up as needed with perhaps neurocognitive testing here."

A January 2003 private record reflects that the Veteran complained of "memory loss, can recall things when he gets a trigger. also mood swings."

February to August 2004 private records reflect that the Veteran had tried Zoloft.  

An October 2005 private record appears to reflect anxiety and depression; however, the handwriting is somewhat unclear.  

Private records in 2014 and 2015 reflect treatment for depression.

A November 2014 VA examination report with addendum reflects a diagnosis of "mild neurocognitive disorder" by a psychologist.  The psychologist stated in pertinent part, as follows:

Diagnosis is mainly based on Veteran's self-report of complaints of memory/attention problems and his performance on a cognitive screening measure [SLUMS examination] which, it should be noted, is not a diagnostic tool.  Based on available evidence, it is as least as likely as not that the problems reported by the Veteran during present exam present a continuation of symptoms for which he was treated in the military.  Etiology of cognitive deficits however is unknown.

When undergoing the December 2014 examination, the Veteran asserted that during the Persian gulf deployment, he was "scared to death" when an alarm went off and someone "made the gas sign".  

In an August 2015 DD Form 21-0781, the Veteran alleged several stressors in support of his claim for service connection for PTSD (e.g. being near a large explosion [of ammunition], seeing dead bodies, and having someone yell "Gas Gas Gas" and having to put on a gas protection mask.)

The Board also notes that the Veteran has reported post service treatment for his thyroid and for sleep apnea, and current VA treatment for depression.  

Based on the forgoing, the Board finds that another VA examination with opinion would be useful to the Board in adjudicating the Veteran's claim.  Prior to an examination, VA should attempt to obtain all private and VA records for the Veteran's thyroid, mental health, and cognitive difficulties, to include any testing performed pursuant to the June 2002 VA record noted above. 

Hypertension

The Veteran's blood pressure on enlistment in January 1989 was 134/82.  His STRs contain numerous blood pressure readings of various levels. 

The Veteran had a blood pressure reading of 140/96 on April 19, 1991.  Thereafter, he had blood pressure checks on April 22, 23, 24, 25, and 26, 1991.  
Subsequent STRs reflect blood pressure readings which do not appear to be indicative of hypertension.  (e.g. 110/76 March 1992, 136/75 June 1992, 122/76 April 1993.)

A September 1993 STR also reflects a notation of "five day blood pressure check" but only notes two days of actual blood pressure readings.  Subsequent STRs reflect blood pressure readings which do not appear to be indicative of hypertension (e.g. 130/84 May 1994, 118/88 June 1994)

A May 15, 1995 STR reflects a blood pressure reading of 140/95 with a swollen wrist; however, the Veteran's 1995 CCEP report of medical examination reflects a blood pressure reading of 134/76.

A July 1, 1997 STR reflects that the Veteran had dizziness and a blood pressure of 140 or 190/90 (the record is unclear) and 150/100.  It also notes that the Veteran states that he has a prior history of hypertension in June 1991.  It was noted that the Veteran had an increased blood pressure and complains of dizziness of questionable etiology.  It was noted that there was a question of anemia and a question of a psychiatric component.  A July 2, 1997 STR reflects a "Five Day BP Check" and notes a reading of 128/90.   

An August 1997 STR notes a blood pressure reading of 110/80.  The Veteran's November 1997 report of medical examination for separation purposes reflects a blood pressure reading of 128/72.

An STR which notes complaints of the Veteran, presumably done for a report of medical history, reflects that he reported "Blood pressure/since returning my blood pressure has been higher than normal (rises [and] falls).  The Veteran's November 1997 physician's summary and elaboration of all pertinent data reflects a "negative diagnosis of hypertension" and that the Veteran was not on medication. 

A May 2006 private record reflects a diagnosis of hypertension and prescription for Lisinopril.  This is the earliest evidence of record of a definitive diagnosis of hypertension and/or medication for such.  

A December 2014 VA opinion reflects that it is less likely that the Veteran's current hypertension is caused by service.  The examiner provided a rationale as follows:

Veteran had progressive B/P checks on at least two separate occasions during active duty which did not confirm the diagnosis.  Active duty dates 1989-1998; diagnosed and treated for hypertension by his private provider in 2006.  He has medical records indicating a flow of treatment after separation without any indication of hypertension until that time.

The Board has reviewed the post service records, which reflect numerous blood pressure readings to include the following:

March 1999: 		138/96 (shoulder scratch and upper respiratory complaints)
December 1999	133/90
December 1999:  	144/110 (right eye injury)
July 2000:		138/90
March 2001:		146/101
September 2001:	130/60 with a notation that the Veteran had increased blood 
      pressure at work three times on September 10, 2001
September 2001:	120/98
October 2001:	120/98
May 2002:		122/88
July 2002:		140/90 
March 2003:		140/70
May 2003:		106/64
May 2003:		140/70
June 2003:		127/77
January 2004:	135/96, 132/89
August 2004:		136/95
January 2005:	139/99
October 2005:	132/84
December 2005:	134/91

In addition, a May 2003 UAB clinical record after the Veteran fell from a ladder, reflects that "he had had a history of gout, external hemorrhoids, prolonged hypertension in the past."

Private records reflect that both the Veteran's father and sister have had hypertension, and that his father passed away from congestive heart failure.

Based on the foregoing, the Board finds that a supplemental opinion may be useful to the Board in adjudicating the Veteran's claim.  The clinician should discuss why, or why not, the above readings are, or are not, indicative of hypertension.

Finally, the Board notes that in an August 2015 appellant brief, the Veteran asserted that the Veteran takes NSAIDs for his shoulder and that he has a hypertensive side effect; the clinician should provide an opinion as to such. 


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all private and VA records for the Veteran's hypertension, thyroid, mental health, and cognitive difficulties, to include any testing performed pursuant to a June 2002 VA treatment record. 
           
2.  Schedule the Veteran for an appropriate examination by a psychiatrist and/or neurologist to determine whether it is as likely as not that the Veteran has a mental disability causally related to, or aggravated by, active service.  All necessary tests should be performed.  The examiner should consider the pertinent evidence of record, to include, the following: a.) the STRs (CCEP) records, November 1997 report of medical history, and November 1997 report of medical evaluation which reflect the Veteran reported "loss of memory or amnesia" and a denial of depression, excessive worry, or nervous trouble of any sort; b.) the June 2002 VA War-related Illness clinic; c.) the January 2003 private record reflects which reflects complaints of memory loss; d.) 2004 private records which reflect that the Veteran had taken Zoloft; e.) the October 2005 private record which appears to reflect anxiety and depression; f.) the November 2014 VA examination report; g.) the Veteran's alleged stressors; h.) any records of treatment for a thyroid disability and/or sleep disability; i.) any VA treatment for depression.  

The examiner should provide an opinion, to the extent reasonably possible, as to whether it as likely as not that the Veteran has memory loss related to an acquired psychiatric disability (e.g. depression, anxiety, PTSD), or related to a neurological and/or physical disability.

The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to active service.  The examiner should provide a thorough rationale and cite to clinical records, if any, which support his/her opinion.

3.  Obtain a supplemental opinion on the issue of service connection for hypertension.  The clinician should consider the numerous blood pressure readings of record to include the following: a.) the STRs which note blood pressure readings of 134/82 (January 1989 on entrance), the April 1991 blood pressure checks, 110/76 (March 1992), 136/75 (June 1992), 122/76 (April 1993), the September 1992 blood pressure checks, 130/84 (May 1994), 118/88 (June 1994), 140/95 (May 1995) 134/76 (May 1995), 150/100 (June 1997). 128/90 (July 1997) 110/80 (August 1997), 128/72 (November 1997), the 1997 Veteran's complaints that his blood pressure rises and falls and the November 1997 physician's summary of "negative diagnosis of hypertension" and that the Veteran was not on medication; b.) the post-service blood pressure readings: March 1999 (138/96), December 1999(133/90), December 1999 (144/110), July 2000 (138/90), March 2001 (146/101), September 2001(130/60 with a notation that the Veteran had increased blood pressure at work three times on September 10, 2001), September 2001 (120/98), October 2001 (120/98), May 2002 (122/88), July 2002 (140/90), March 2003 (140/70), May 2003 (106/64), May 2003 (140/70), June 2003 (127/77), January 2004 (135/96), 132/89, August 2004 (136/95), January 2005 (139/99), October 2005 (132/84), December 2005 (134/91); c.) May 2003 UAB clinical record which reflects a history of prolonged hypertension in the past"; d.) the May 2006 diagnosis of hypertension and prescription for Lisinopril; and, if pertinent, e.) the Veteran's weight change, if any, between separation from service and diagnosis of hypertension; and f.) the Veteran's family history of hypertension (father and sister).

The clinician should discuss why, or why not, the in-service readings are indicative, or not indicative, of hypertension.

The clinician should also consider whether the Veteran's hypertension is causally related to, or aggravated (chronically worsened) by a service-connected disability, to include medication use for any service-connected disability (e.g. NSAIDs if the record supports use.)

If the clinician finds that it is as likely as not that the Veteran's hypertension is aggravated by a service-connected disability, the clinician should provide a rationale as to how hypertension is chronically worsened, and not merely manifested by temporary flare-ups.  

The clinician should discuss the baseline level of severity of the hypertension as established by medical evidence before the Veteran's service-connected disability, if any, aggravated it, and the current level of severity of hypertension.   

The clinician should also consider any increase in severity of hypertension due to the natural progress of the disease.

4.  Thereafter, after completing any additional necessary development, readjudicate the service connection issues on.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


